Citation Nr: 9914585	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-43 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1947 
and from May 1951 to April 1954.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in August 1997, it was remanded to the 
St. Louis, Missouri, Regional Office, (RO) for additional 
development and the readjudication of the issue then before 
the Board of entitlement to an evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder.  
Following the completion of the requested development, an 
October 1998 rating decision was issued that increased the 
evaluation of the veteran's service connection post-traumatic 
stress disorder to a 50 percent rating.  That award is less 
than the maximum evaluation available, and consequently the 
issue appearing on the first page of this decision remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


REMAND

Pursuant to the Board's 1997 remand, the veteran was afforded 
a VA psychiatric examination in January 1998, to determine 
the extent of the severity of his service-connected post-
traumatic stress disorder.  In the report of that 
examination, the examiner indicated that the veteran's claims 
file was available for review.  The examiner then noted, by 
history, that the veteran "clearly has much difficulty with 
confusion during the course of the day because of apparently 
long standing dementia apparently secondary to a surgical 
related incident in 1947 when the [veteran] was still on 
active duty."  The examiner noted that during that period, 
the veteran "was in a coma for 20 days, and has been unable 
to read and write and has had clearly difficulty with memory 
since that time."  Following examination, the resulting 
diagnoses on Axis I were:  "(1)  Dementia, most likely 
secondary to a catastrophic anesthesia reaction and possibly 
contributed to by prolonged alcohol abuse; and (2) Post-
traumatic stress disorder."  In the examiner's estimation, 
on Axis V, the Global assessment of functioning was 35 for 
the veteran's dementia, and 50 for the veteran's post-
traumatic stress disorder.  

VA laws and regulations dictate that any communication or 
actions, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (1998).

Further, the provisions of 38 C.F.R. § 3.157 (1998) direct, 
in pertinent part, that "a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement."  

Based upon the 1997 VA psychiatric examination report, the 
Board finds that an inferred claim of entitlement to service 
connection for dementia can be construed.  The United States 
Court of Veterans Appeals (the Court) has held that, if a 
recently-raised issue is "inextricably intertwined" with 
the issue or issues certified for appeal, they must be 
considered simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Since the issues of entitlement to service 
connection for dementia and entitlement to an increased 
evaluation of the service-connected post-traumatic stress 
disorder have the potential for common etiology and/or 
interdependency, they must be considered as inextricably 
intertwined and considered simultaneously.  Id.  

The Board intimates no opinion as to the final outcome 
warranted with regard to the issue of entitlement service 
connection for dementia.  Based upon a preliminary review of 
the veteran's service medical records, however, while he did 
undergo surgery in 1947, the Board is unable to determine 
from those records whether he was in a coma during that 
period.  In any event, such a question is medical in nature, 
and beyond the expertise of the Board or the RO adjudicators.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hence, the 
Board concludes that further development is required before 
the RO can take action on the issue of entitlement to service 
connection for dementia.

Secondly, in its August 1997 remand, the Board requested that 
the psychiatric examiner who examined the veteran assign a 
Global Assessment of Functioning (GAF) Scale numerical code 
to each diagnoses found.  The Board also stated that it was 
"imperative that the physician include a definition of the 
numerical code assigned under DSM-IV in order to assist the 
RO and the Board to comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  Although separate GAF 
numerical scores were assigned to the veteran's dementia and 
post-traumatic stress disorder, the RO failed to assure that 
the examiner include a definition of the numerical codes 
assigned, as was instructed by the Board.  The Board is 
restrained by Court precedent from proceeding without the RO 
having followed the Board's own directives.  38 C.F.R. 
§ 19.31 (1998); Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1. The RO should contact the veteran 
through his representative, and given the 
veteran's adjudication of incompetency, 
through the veteran's spouse request that 
he identify or submit any evidence that 
he believes may be pertinent to the 
adjudication of his inferred claim of 
entitlement to service connection for 
dementia or his claim of entitlement to 
an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should direct the veteran's 
claims folder and a separate copy of this 
remand to the VA psychiatric examiner who 
last examined the veteran in January 
1998, if available.  That examiner should 
be asked to review this remand and the 
veteran's claims file, and make a best 
efforts attempt to provide the following 
opinions and information with a complete 
rationale for any opinion expressed:  

A)  An opinion should be provided as to 
the medical certainty that the veteran's 
dementia is related to his period of 
service.  More specifically, the examiner 
should explain the basis for his prior 
belief offered in the January 1998 
examination report, that the veteran was 
in a coma for 20 days in service in 1947, 
and that the veteran's dementia is 
related to that in-service coma.  The 
opinion should disclose whether "it is 
undebatable", versus, a "reasonable 
certainty," versus, "as likely as 
not," versus, "unlikely," that it is 
so related.  The examiner should disclose 
whether the examiner's current opinion is 
based solely upon a review of the service 
medical records, including those related 
to the veteran's period of 
hospitalization in 1947, or whether the 
opinion is based solely upon the history 
provided by the veteran, or whether it is 
based upon both. 

In making this opinion, the examiner 
should discuss in detail whether it is 
consistent with or in contradiction of 
the fact that the in-service medical 
records of 1947 fail to disclose that the 
veteran was in a coma during that period 
of time.  

B)  The physician should provide a 
definition of the GAF numerical codes 
that were assigned under DSM-IV to the 
veteran's diagnosed dementia and post-
traumatic stress disorder in conjunction 
with the January 1998 examination of the 
veteran.  

3.  If the VA psychiatric examiner who 
last examined the veteran in January 
1998, is not available, the director of 
the VA Medical Center, Fayetteville, 
Arkansas, should assign the case to an 
appropriate specialist in psychiatry, to 
conduct another psychiatric examination 
consistent with the requests made by the 
Board in both its August 1997 remand and 
in this remand.  The veteran should be 
scheduled for such examination through 
the RO.

4.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
adjudicate the issue of entitlement to 
service connection for dementia, and 
readjudicate the issues of entitlement to 
an evaluation in excess of a 50 percent 
disability rating for post-traumatic 
stress disorder.  If the claim of an 
increased evaluation for post-traumatic 
stress disorder is not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case as to 
that issue and be provided with an 
opportunity to respond.  If the claim of 
entitlement to service connection for 
dementia is not granted, and the veteran 
provides a timely notice of disagreement 
with that decision, the RO should issue a 
statement of the case, and then if the 
veteran submits a timely substantive 
appeal, that matter should also be 
returned in accordance with the 
applicable procedures.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




